     Case 2:21-cv-07122 Document 1 Filed 09/03/21 Page 1 of 7 Page ID #:1




 1 JOSHUA E. KIRSCH (179110)
     GIBSON ROBB & LINDH LLP
 2 1255 Powell Street
     Emeryville, California 94608
 3 Telephone: (415) 348-6000
     Facsimile: (415) 348-6001
 4 Email:       jkirsch@gibsonrobb.com
 5 Attorneys for Plaintiff
     AFFILIATED FM INSURANCE COMPANY
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11 AFFILIATED FM INSURANCE                              Case No. 2:21-cv-07122
     COMPANY, a corporation;
12                                                      COMPLAINT FOR NON-
                                                        DELIVERY OF CARGO;
13                  Plaintiff,                          DEMAND FOR JURY TRIAL
14
            v.                                          (Damages in the sum of $392,132.78)
15

16 AGILITY LOGISITICS CORP., a
     corporation; ECT TRANSPORT, LTD.,
17 a corporation doing business as
     “Seaquest Line”; DA GOODQUEST,
18 INC., a corporation; BM2 FREIGHT
     SERVICES, INC., a corporation; and
19 DOES 1 to 10;

20
                    Defendants.
21

22

23          Plaintiff’s complaint follows:
24                                  GENERAL ALLEGATIONS
25          1.      Plaintiff AFFILIATED FM INSURANCE COMPANY (“FM” or
26 “Plaintiff”), is now, and at all times herein material was, a corporation duly

27 organized and existing by virtue of law. FM is headquartered in the State of Rhode

28 Island and has its principal place of business in the State of Rhode Island. FM was
     COMPLAINT FOR NON-DELIVERY OF CARGO; DEMAND FOR JURY TRIAL
     Case No. 2:21-cv-07122; Our File No. 5478.73
     Case 2:21-cv-07122 Document 1 Filed 09/03/21 Page 2 of 7 Page ID #:2




 1 at all relevant times herein the insurer of damaged cargo consisting of 2,033 cartons

 2 of printers (the “Cargo”).

 3             2.        Defendant AGILITY LOGISTICS CORP. (“AGILITY”) is a
 4 corporation organized and existing under the laws of the State of Delaware, with its

 5 headquarters and principal place of business in California.

 6             3.        Defendant ECT TRANSPORT, LTD. doing business as Seaquest Line
 7 (“SEAQUEST”) is a corporation organized and existing under the laws of Hong

 8 Kong, China. On information and belief, SEAQUEST maintains its headquarters

 9 and principal place of business in Hong Kong.
10             4.        Defendant DA GOODQUEST, INC. (“GOODQUEST”) is a
11 corporation organized and existing under the laws of the State of California, with its

12 headquarters and principal place of business in California.

13             5.        Defendant BM2 FREIGHT SERVICES, INC. (“BM2”) is a corporation
14 organized and existing under the laws of the State of Kentucky, with its

15 headquarters and principal place of business in Kentucky.

16             6.        The true names of Defendants sued herein as DOES ONE through
17 TEN, each of whom is responsible for the events and matters herein referred to, and

18 each of whom caused or contributed to the damage herein complained of, are

19 unknown to Plaintiff, who therefore sues said Defendants by such fictitious names.

20 Plaintiff will amend its complaint to show the true names of said Defendants when

21 the same have been ascertained.

22             7.        The claims alleged herein contain a cause of action for damage to cargo
23 and are claims under the Carmack Amendment, 49 U.S.C. § 14706. Accordingly,

24 this Court has jurisdiction over these claims pursuant to 28 U.S.C. §1331. Venue is

25 proper under 28 U.S.C. §1391(b). In addition, there is complete diversity among the

26 parties, and the amount in controversy exceeds the jurisdictional minimum.

27 Jurisdiction is therefore also proper under U.S.C. section 1332. Venue is also

28 proper pursuant to 28 U.S.C. section 1391(b)(2). Furthermore, Plaintiff’s complaint
     COMPLAINT FOR NON-DELIVERY OF CARGO; DEMAND FOR JURY TRIAL
     Case No. 2:21-cv-07122; Our File No. 5478.73                                            2
     Case 2:21-cv-07122 Document 1 Filed 09/03/21 Page 3 of 7 Page ID #:3




 1 contains a cause of action for damage to cargo arising under a statute of the United

 2 States, namely the Carriage of Goods by Sea Act, 46 U.S.C. § 30701 note, et seq.

 3 (2006) (“COGSA”), and is therefore within the jurisdiction of this Court pursuant to

 4 28 U.S.C. § 1331, as more fully appears herein.

 5             8.        On or about August 9, 2020, the Cargo was shipped from Ho Chi Minh
 6 City, Vietnam to Los Angeles, California and was to have been carried on to Fort

 7 Worth, Texas, pursuant to Seaquest Bill of Lading No.: SGN5217600/001, BM2

 8 Load Number 332869, Agility Delivery Instruction no. DF213596H9, Ocean

 9 Network Express Sea Waybill no. ONEYSGNAF5382400, Agility Sales Invoice no.
10 0034539916, the “Contract for Logistics Services” dated August 10, 2010 between

11 AGILITY and Zebra Technologies Corporation (FM’s insured and subrogor), and

12 others. Defendants, and each of them, acted as common carriers of goods for hire,

13 warehousemen, and bailees for hire.

14             9.        On information and belief, after the Cargo’s arrival in Los Angeles on
15 or about August 29, 2020, AGILITY subcontracted the Cargo’s transportation from

16 the Los Angeles to Fort Worth to BM2. BM2, in turn, subcontracted the carriage of

17 the Cargo to GOODQUEST.

18             10.       Thereafter, in breach of and in violation of their agreements and
19 contracts of carriage, defendants, and each of them, failed to deliver 2,033 cartons of

20 printers at Forth Worth. To the contrary, defendants delivered only 992 cartons, and

21 failed to deliver the remaining 1,041 cartons of printers, which have never been

22 found and are lost.

23             11.       As a result of the non-delivery of the Cargo, Plaintiff’s subrogor
24 suffered $417,132.78 in damages, which is the value of the non-delivered cargo.

25             12.       Prior to the shipment of the herein described cargo and prior to any loss
26 thereto, FM issued its policy of insurance whereby FM agreed to indemnify the

27 Cargo owner, and its assigns, against loss of or damage to the Cargo while in transit,

28 including mitigation expenses, and Plaintiff has therefore become obligated to pay,
     COMPLAINT FOR NON-DELIVERY OF CARGO; DEMAND FOR JURY TRIAL
     Case No. 2:21-cv-07122; Our File No. 5478.73                                              3
     Case 2:21-cv-07122 Document 1 Filed 09/03/21 Page 4 of 7 Page ID #:4




 1 and has paid, to the person entitled to payment under said policy the sum of

 2 $392,132.78, which is value of the non-delivered cargo as adjusted under the policy

 3 after application of the $25,000 policy deductible, on account of the herein

 4 described loss.

 5                                              FIRST CAUSE OF ACTION
 6                 (Carmack Amendment Liability against Defendants AGILITY,
 7                         GOODQUEST, BM2 and DOES ONE through TEN)
 8             13.       Plaintiff realleges and incorporates herein with like force and effect as
 9 though set forth fully each and every allegation of all paragraphs set forth above.
10             14.       Plaintiff is informed and believes, and on the basis of such information
11 and belief alleges that on or about September 3, 2020, in Los Angeles, California,

12 defendants AGILITY, BM2, GOODQUEST, and DOES ONE through TEN, and

13 each of them, received the Cargo in good order, quantity, and condition. Said

14 defendants agreed, as common carriers governed by the Carmack Amendment to the

15 Interstate Commerce Act, to safely care for and store the Cargo, and deliver the

16 Cargo, in good order, quantity, and condition to the persons lawfully entitled to

17 receive the Cargo.

18             15.       In breach of said agreements, defendants, and each of them, failed to
19 safely care for and store the Cargo, and deliver the Cargo, in the same good order,

20 quantity, and condition as when received. As a direct result of defendants’ breach,

21 Plaintiff suffered foreseeable damages in the sum of $392,132.78, no part of which

22 has been paid, despite demand therefor. Said defendants are therefore liable under

23 the Carmack Amendment.

24             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
25                                            SECOND CAUSE OF ACTION
26                                           (Bailment against all defendants)
27             16.       Plaintiff realleges and incorporates herein with like force and effect as
28 though set forth fully each and every allegation of all paragraphs set forth above.
     COMPLAINT FOR NON-DELIVERY OF CARGO; DEMAND FOR JURY TRIAL
     Case No. 2:21-cv-07122; Our File No. 5478.73                                                4
     Case 2:21-cv-07122 Document 1 Filed 09/03/21 Page 5 of 7 Page ID #:5




 1             17.       Plaintiff is informed and believes and on the basis of such information
 2 and belief alleges that on or about August 9 and/or September 3, 2020, defendants,

 3 and each of them, received the Cargo as bailees for hire.

 4             18.       Defendants failed to re-deliver the Cargo and are thus liable as bailees.
 5             19.       As a direct result of defendants’ breach of their bailment duties,
 6 Plaintiff suffered foreseeable damages in the sum of $392,132.78, no part of which

 7 has been paid, despite demand therefor.

 8             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 9                                                  THIRD CAUSE OF ACTION
10                   (Breach of Contract against Defendants AGILITY and DOES ONE
11                                                       through TEN)
12             20.       Plaintiff realleges and incorporates herein with like force and effect as
13 though set forth fully each and every allegation of all paragraphs set forth above.

14             21.       Plaintiff is informed and believes and on the basis of such information
15 and belief alleges that, prior to August 9, 2020, defendants AGILITY, and DOES

16 ONE through TEN, and each of them, in return for good and valuable consideration,

17 arranged for carriage of the Cargo from Vietnam to Forth Worth, Texas under the

18 contracts and agreements identified in paragraph 8 above.

19             22.       In breach of and in violation of said agreements, AGILITY and DOES
20 ONE through TEN, and each of them, failed to properly care for the Cargo, and

21 failed to make proper arrangements for delivery of the Cargo, as a result of which

22 the Cargo was lost.

23             23.       As a direct result of defendants’ breaches, Plaintiff suffered foreseeable
24 damages in the sum of $392,132.78, no part of which has been paid, despite demand

25 therefor.

26 / / /

27 / / /

28 / / /
     COMPLAINT FOR NON-DELIVERY OF CARGO; DEMAND FOR JURY TRIAL
     Case No. 2:21-cv-07122; Our File No. 5478.73                                                5
     Case 2:21-cv-07122 Document 1 Filed 09/03/21 Page 6 of 7 Page ID #:6




 1                                           FOURTH CAUSE OF ACTION
 2           (Breach of Contract against Defendants SEAQUEST and DOES ONE
 3                                                  through TEN)
 4             24.       Plaintiff realleges and incorporates herein with like force and effect as
 5 though set forth fully each and every allegation of all paragraphs set forth above.

 6             25.       Defendants, under contracts of carriage, namely bill of lading no.
 7 SGN5217600/001 and others, and in return for good and valuable consideration,

 8 agreed to carry the Cargo from Ho Chi Minh City, Vietnam, to Los Angeles,

 9 California, and there deliver the Cargo to the lawful owner of the Cargo in the same
10 good order, condition, and quantity as when received.

11             26.       Thereafter, in breach of and in violation of said agreements, Defendants
12 did not deliver the Cargo in the same good order, condition, and quantity as when

13 received. To the contrary, Defendants failed to deliver a substantial portion of the

14 Cargo. Plaintiff suffered $392,132.78 in damages as a result of the non-delivery.

15             27.       Plaintiff has therefore been damaged in the sum of $392,132.78, or
16 another amount according to proof at trial, no part of which has been paid, despite

17 demand therefor.

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
     COMPLAINT FOR NON-DELIVERY OF CARGO; DEMAND FOR JURY TRIAL
     Case No. 2:21-cv-07122; Our File No. 5478.73                                                6
     Case 2:21-cv-07122 Document 1 Filed 09/03/21 Page 7 of 7 Page ID #:7




 1             WHEREFORE, Plaintiff prays that this Court enter judgment in its favor and
 2 against the defendants; that this Court decree payment by the defendants to Plaintiff

 3 FM in the amount of $392,132.78 together with prejudgment interest thereon and

 4 costs of suit herein; and that Plaintiff have such other and further relief as in law and

 5 justice it may be entitled to receive.

 6             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 7             Plaintiff demands trial by Jury.
 8

 9                                                  Respectfully submitted,
10 Dated: September 3, 2021                         GIBSON ROBB & LINDH LLP
11

12                                                  /s/JOSHUA E. KIRSCH
                                                    Joshua E. Kirsch
13                                                  jkirsch@gibsonrobb.com
                                                    Attorneys for Plaintiff
14                                                  AFFILIATED FM INSURANCE
                                                    COMPANY
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR NON-DELIVERY OF CARGO; DEMAND FOR JURY TRIAL
     Case No. 2:21-cv-07122; Our File No. 5478.73                                        7
